Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J), rendered February 7, 2003, convicting him of rape in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Smith, J.P, Luciano, Crane and Rivera, JJ., concur.